wo OOo Ss DO PP BH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 1 of 25

Theodore Hoppe, #138064

HoprPe LAw GRouP

680 W. Shaw Avenue, Suite 207
Fresno, CA 93704

Telephone: (559) 241-7070
Facsimile: (559) 241-7212

tadi@ hoppe-law.com

Attorneys for Plaintiff, Alantic Specialty Insurance Company

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
FRESNO DIVISION

ATLANTIC SPECIALTY INSURANCE
COMPANY,

CaseNo. |A-AZG

COMPLAINT FOR DECLARATORY
JUDGMENT

Plaintiff,

¥.

)
)
)
)
)
FIRSTCHOICE MEDICAL GROUP, INC., )
DR. MANTHANI REDDY, DR. KIRAN )
REDDY, DR. CHINNAPA NAREDDY, _ )
DR. JOSE-LUIS BAUTISTA, DR. PAM)
JANDA, DR. TARLOCHAN TAGORE, _ )
DR. MADHAVA NARALA, DR. )
AJIT KHAIRA and SMARTMED, INC. _ )
d/b‘a MEDSMART CONSULTING )
)

)

)

Defendants.

 

COMPLAINT FOR DECLARATORY JUDGMENT
Plaintiff, ATLANTIC SPECIALTY INSURANCE COMPANY (“Atlantic”), by and through
its attorneys, Hoppe Law Group and Karbal, Cohen, Economou, Silk & Dunne, LLC, for its Complaint
for Declaratory Judgment against Defendants, FIRSTCHOICE MEDICAL GROUP, INC.
(“FirstChoice”), DR. MANTHANI REDDY (“M. Reddy”), DR. KIRAN REDDY (““K. Reddy”), DR.
CHINNAPA NAREDDY (“Nareddy”), DR. JOSE-LUIS BAUTISTA (“Bautista”), DR. PAM JANDA
(“Janda”), DR. TARLOCHAN TAGORE (“Tagore”), DR. MADHAVA NARALA (“Narala”), DR.

COMPLAINT FOR DECLARATORY JUDGMENT

 
oO © ~sS DH wr S&F WwW YP

BOR i i SS i SS ESS Sa

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 2 of 25

AJIT KHAIRA (“Khaira”) (collectively, the “FirstChoice Defendants”), and SmartMed, Inc. d/b/a
MedSmart Consulting (“SmartMed”). In support of its Complaint, Atlantic hereby states and alleges
as follows:

NATURE OF THE ACTION

1. In this action, Atlantic, which has provided a defense under a reservation of rights to
the FirstChoice Defendants, seeks a declaration from this Court, pursuant to 28 U.S.C. § 2201-2202
and Fed. R. Civ. P. 57, that Atlantic owes no obligations to any of the Defendants under two claims-
made Healthcare Organization Management Liability policies issued to FirstChoice Medical Group,
Inc. with respect to a $2,224,105.27 underlying arbitration award/judgment entered against
FirstChoice and the subsequent lawsuit to collect the judgment.

2. Specifically, Atlantic seeks a declaration that: a) it has no obligation to defend or
indemnify the FirstChoice Defendants with respect to the arbitration award and subsequent underlying
lawsuit because the lawsuit relates to, arises out of and is the result of an arbitration that was a claim
first made prior to the inception of either of the Atlantic policies; and b) as a result, Atlantic can stop
defending the FirstChoice Defendants and is entitled to recoup the monies it has paid for the defense

of the FirstChoice Defendants from them jointly and severally.

THE PARTIES
3. Plaintiff Atlantic is a New York corporation with its principal place of business located
in Minnesota.
4, Defendant FirstChoice is a California professional medical corporation with its

principal place of business in Fresno, California.

 

3. Defendant M. Reddy is an individual domiciled in California and residing in the County
of Fresno.

6. Defendant K. Reddy is an individual domiciled in California and residing in the County
of Fresno.

7. Defendant Nareddy is an individual domiciled in California and residing in the County
of Fresno.
iit

2

COMPLAINT FOR DECLARATORY JUDGMENT

 
wo Oo ~S DA UW Sf Ww W

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 3 of 25

8. Defendant Bautista is an individual domiciled in California residing in the County of
Fresno.

9. Defendant Janda is an individual domiciled in California and residing in the County of
Fresno.

10. | Defendant Tagore is an individual domiciled in California and residing in the County
of Fresno.

11. Defendant Narala is an individual domiciled in California and residing in the County
of Fresno.

12. Defendant Khaira is an individual domiciled in California and residing in the County
of Fresno.

13. Defendant SmartMed is a California corporation with its principal place of business
located in Camarillo, California. SmartMed is named as a defendant herein solely as a potentially
necessary party and Plaintiff will dismiss SmartMed in the event it stipulates to be bound to the final
judgment in this lawsuit.

JURISDICTION AND VENUE

14. —_ Jurisdiction is proper in this Court, pursuant to 28 U.S.C. § 1332(a)(1), because the
Plaintiff and the Defendants are citizens of different states and the amount in controversy exceeds
$75,000, exclusive of interest and costs.

15. | Venue is proper in this District, pursuant to 28 U.S.C. § 1391(1), because Defendant
FirstChoice is located in this judicial district and the events giving rise to FirstChoice’s claim for
coverage to Atlantic occurred here.

16. | The Court has personal jurisdiction over Defendant FirstChoice because the Defendant
is incorporated under the laws of the State of California and is a corporation doing business in the State
of California.

17. The Court has personal jurisdiction over all of the individual Defendants because they

are Califomia citizens and reside in Fresno, California.
i
fi

 

3
COMPLAINT FOR DECLARATORY JUDGMENT

 
wo fo HS DO TO Fe WY YP

BO ORD OR i Ss ii Si Srl Ll Sl SS

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 4 of 25

THE 2015-2016 POLICY

18. ‘Atlantic initially issued a claims made policy, No. MCM-00885-15, to FirstChoice with
a January 1, 2015 to January 1, 2016 Policy Period (the “2015 Policy”). The 2015 Policy contains a
D&O Coverage Section, which states a limit of liability of $1,000,000 each Claim and in the
ageregate. (A copy of the 2015 Policy is attached hereto and incorporated herein at Exhibit 1.)!

19. The 2015 Policy is subject to all of its respective terms, conditions, limitations and
exclusions and states as follows at Directors, Officers & Organization Liability Coverage Section
(“D&O Coverage Section”):

In consideration of payment of the premium and subject to the Declarations, the General

Terms and Conditions, and the terms, conditions and limitations of this Coverage

Section, the Underwriter and the Insureds agree as follows:

I. INSURING AGREEMENTS

ok ok
(C) Organization Liability Coverage:

The Underwriter will pay, on behalf of the Organization, Loss from
any Claim first made against the Organization during the Policy
Period or applicable Extended Reporting Period for a Wrongful Act;
provided, that such Claim is reported to the Underwriter in accordance

with Section VIII of this Coverage Section.
* * *

20. The D&O Coverage Section of the 2015 Policy contains the following
relevant definitions:
Il. DEFINITIONS
eat
(B) “Claim” means:

Hf

 

' Certain terms appearing in bold text are bolded and defined in the Atlantic policies.

 

4
COMPLAINT FOR DECLARATORY JUDGMENT

 
Oo 68 JY BN WH FSF WhH =

BM BRO BD ORD ORD OR SS i HSS i SES i Sl RSE

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 5 of 25

(1) a written demand for monetary, non-monetary or injunctive
relief (including any request to toll or waive any statute of

limitations); or

(2) a civil, criminal, administrative, regulatory or arbitration
proceeding for monetary, non-monetary or injunctive relief

commenced by:

{a} the service of a complaint or similar pleading;

{(b) the return of an indictment, information or similar

document (in the case of a criminal proceeding); or

(c) the filing of a notice of charges, formal investigative

order or similar document,

against an Insured for a Wrongful Act; provided, that Claim does not
include any labor or grievance arbitration or other proceeding pursuant

to a collective bargaining agreement.

(L) Loss! means Defense Expenses and any monetary amount which an
Insured is legally obligated to pay as a result of a covered Claim,

including but not limited to:

(1) — monetary damages (including punitive or exemplary damages or
the multiple portion of any multiplied damage award, to the
extent such damages are insurable under the law of any
jurisdiction which has a substantial relationship to the Insureds,
this Policy or the Claim giving rise to such damages and which

is most favorable to the insurability of such damages);

(2) judgments;

 

' As amended by Endorsement No. MPE-13035-09-09.

 

3
COMPLAINT FOR DECLARATORY JUDGMENT

 
oe Oo YD NK th OB Ow Ol

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 6 of 25

(3)
(4)
(3)

(6)

settlements;
pre- and post-judgment interest;

Excess Benefit Transaction Excise Taxes that an Insured
Person is obligated to pay as a result of a Claim; provided that
Loss shall not include the twenty-five percent (25%) excise tax
assessed against any Disqualified Person or the 200% tax
assessed for failure to correct an Excess Benefit Transaction;

and
civil fines and penalties levied against an Insured:

(a) for an Internal Revenue Code Violation;

(b) for violation of the Emergency Medical Treatment and

Active Labor Act, as amended (“EMTALA”);

(c) for violation of Title II of the Health Insurance

Portability and Accountability Act of 1996; or

(d) for Regulatory Wrongful Acts.

Loss does not include:

(i)

(ii)

(iil)

(iv)

any amount not insurable under the law pursuant to which this
Coverage Section is construed, except as provided in paragraph
(1) above with respect to punitive or exemplary damages or the
multiple portion of any multiplied damage award;

civil or criminal fines or penalties, except as provided in
paragraph (1) above with respect to punitive or exemplary
damages or the multiple portion of any multiplied damage award
and as provided in paragraph (6) above with respect to the
specified civil fines and penalties;

taxes or tax penalties (whether imposed by a federal, state, local
or other governmental authority), except as provided in
paragraph (5) above with respect to any Excess Benefit
Transaction Excise Tax;

any costs incurred by the Organization to comply with any
order for injunctive or other non-monetary relief, or to comply
with an agreement to provide such relief; or

 

6
COMPLAINT FOR DECLARATORY JUDGMENT

 
oOo co SO BA UT Se WY NB

BORO ee i rE i Er i ES Hr SES

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 7 of 25

{if

(M)

{v) any fees, profits, or other revenue lost, or any costs incurred, by
an Insured in connection with the termination, suspension or
limitation of such Insured’s right to participate in any program
of a federal, state or local governmental, regulatory or
administrative agency.

“Managed Care Activities” means any of the following services or
activities, whether provided on paper, in person, electronically, or in any
other form and whether performed for or on behalf of the Organization
or by the Organization for itself or on behalf of any other party for a
fee: Provider Selection; Utilization Review; advertising, marketing,
selling, or enrollment for health care, consumer directed health care,
behavioral health, prescription drug, dental, vision, long or short term
disability, automobile medical payment, or workers’ compensation
plans; Claim Services; establishing health care provider networks
including tiered networks; provision of information with respect to
tiered networks and/or consumer directed health care plans, including
cost and quality information regarding specific providers, services
and/or charges; reviewing the quality of Medica! Services or providing
quality assurance; design and/or imp!ementation of financial incentive
plans; design and/or implementation of Pay for Performance Programs;
wellness or health promotion education; development or
implementation of clinical guidelines, practice parameters or protocols;
triage for payment of Medical Services; and services or activities
performed in the administration or management of health care,
consumer directed health care, behavioral health, prescription drug,
dental, vision, long or short term disability, automobile medical

payment, or workers’ compensation plans.

 

7
COMPLAINT FOR DECLARATORY JUDGMENT

 
Oo 68 SN BH DH FSF Ww VY

a ee
no wa & Ww NH —- &

1

~]

18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 8 of 25

21.
exclusions:

Il.

(Z) “Wrongful Act” means:

(1) any actual or alleged act, error, omission, misstatement,
misleading statement or breach of duty by any Insured Person
in his or her capacity as such, or any matter asserted against any

Insured Person solely by reason of his or her status as such;

(2) for the purposes of Insuring Agreement (C) of this Coverage
Section, any actual or alleged act, error, omission, misstatement,

misleading statement or breach of duty by the Organization;

(3) any actual or alleged act, error, omission, misstatement,
misleading statement or breach of duty by any Executive in his

or her Outside Capacity; or

(4) with respect to both Insured Persons and the Organization, and
subject to paragraphs (1), (2) and (3) above, any: ...

* * *

The D&O Coverage Section of the 2015 Policy contains the following relevant

EXCLUSIONS

This Coverage Section does not apply to, and no coverage will be available

under this Coverage Section for, Loss from any Claim:

(A) based upon, arising out of, directly or indirectly resulting from, in
consequence of, or in any way involving any fact, circumstance,
situation, transaction, event or Wrongful Act that, before the Inception
Date of this Policy stated in ITEM 2(a) of the Declarations, was the
subject of any notice given under any directors and officers liability or
other similar management liability policy or coverage section of which

this Coverage Section is a direct or indirect renewal or replacement;

 

8
COMPLAINT FOR DECLARATORY JUDGMENT

 
oO co ~“ D wr SF WY NH —

BO BRO OD ORD OR OR meme

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 9 of 25

a ok ok

(x)

(O)

(P)

made against any Insured based upon, arising out of, directly or

indirectly resulting from, in consequence of, or in any way involving:

(1) — such Insured having gained in fact any profit, remuneration or

advantage to which such Insured is not legally entitled; or

(2) the committing of any deliberately fraudulent or dishonest act or
omission, or any willful violation of any statute, rule or law, by

such Insured;

provided, that this EXCLUSION (K) shall not apply unless the gaining
by such Insured of such profit, remuneration or advantage to which
such Insured is not legally entitled, or the deliberately fraudulent or
dishonest act or omission or willful violation of statute, rule or law, has
been established by a final adjudication of the Claim or final

adjudication in any judicial or administrative proceeding;

for any actual or alleged liability of any Insured under any express
contract or agreement; provided, that this EXCLUSION (0) shall not
apply to liability which would have attached in the absence of such

express contract or agreement;

based upon, arising out of, directly or indirectly resulting from, in
consequence of, or in any way involving any actual or alleged act, error
or omission in the performance of, or failure to perform, Managed Care
Activities by any Insured or by any individual or entity for whose acts,
errors or omissions any Insured is legally responsible; provided, that
this EXCLUSION (P) shall not apply to any Claim for an actual or

alleged act, error or omission in connection with the performance of, or

 

9
COMPLAINT FOR DECLARATORY JUDGMENT

 
. WwW NW

Oo ca ~~ DW A

10
Mi
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 10 of 25

22. Section VIII of the D&O Coverage Section in the 2015 Policy at relevant part states:

failure to perform, Provider Selection otherwise covered by this

Coverage Section.

* * *

VIII. REPORTING OF CLAIMS AND CIRCUMSTANCES

(A)

(D)

23. The term “Related Claims” is defined in the General Terms and Conditions Section

which provides:

(Q)

If, during the Policy Period or any applicable Extended Reporting
Period, any Claim is first made against an Insured, the Insureds must,
as a condition precedent to any right to coverage under this Coverage
Section, give the Underwriter written notice of such Claim as soon as
practicable after the Organization’s risk manager or general counsel (or
an equivalent position thereof) first becomes aware of such Claim, and

in no event later than: . . .

All Related Claims, whenever made, shall be deemed a single Claim
made when the earliest of such Related Claims was first made, or when
the earliest of such Related Claims is treated as having been made in

accordance with paragraph (B) above, whichever is earlier.

* * *

“Related Claims” means all Claims for Wrongful Acts based upon,
arising out of, directly or indirectly resulting from, in consequence of,
or in any way involving the same or related facts, circumstances,
Situations, transactions or events or the same or related series of facts,
circumstances, situations, transactions or events, whether related

logically, causally or in any other way.

 

10
COMPLAINT FOR DECLARATORY JUDGMENT

 
oO coc: Ss DH AH Se WS NH

BD BD BRD OD meet eS

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 11 of 25

* a *

THE 2016-2017 POLICY

24. _— Atlantic issued policy No. MCM-01079-16, to FirstChoice with a January 1, 2016 to
January |, 2017 Policy Period (the “2016 Policy”). The 2016 Policy has limits of liability of
$1,000,000 each Claim and in the aggregate. (A copy of the 2016 Policy is attached hereto and
incorporated herein at Exhibit 2.)

25. The 2016 Policy contains substantially the same relevant terms, conditions, limitations
and exclusions as the 2015 Policy and thus Atlantic has not set forth them again.

26. The 2016 Policy contains Endorsement No. 1 (ELECT EXTENDED REPORTING
PERIOD ENDORSEMENT), which states as follows in relevant part:

(1) — Solely with respect to the following Liability Coverage Section(s):

General Terms and Conditions

the Named Organization has elected to purchase the Extended Reporting
Period from January 1, 2017 to January 1, 2023 in accordance with Section
VII EXTENDED REPORTING PERIOD of the General Terms and
Conditions Section, but such coverage shall apply only to Claims for
Wrongful Acts committed or allegedly committed before January 1, 2017.
Accordingly, on and as of January 1, 2017 and solely with respect to the

Liability Coverage Section(s) listed above:

(a) Section VII] EXTENDED REPORTING PERIOD of the General Terms
and Conditions Section is deleted in its entirety.

(b) All references in this Policy to an Extended Reporting Period, other
than the references made in the INSURING AGREEMENTS and
REPORTING OF CLAIMS AND CIRCUMSTANCES sections of
the Liability Coverage Section(s) listed above, are deleted.

{c) Section IX CHANGES IN EXPOSURE of the General Terms and
Conditions Section is deleted in its entirety.

* * *
fil

Ml

 

1]
COMPLAINT FOR DECLARATORY JUDGMENT

 
oO co sS DH A SF WwW Ww =

Be mm mmm eet
2 Ok FSR FS SGaAarARAAEBH AS

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 12 of 25

FACTUAL BACKGROUND

27. SmartMed specializes in the development and management of Independent Physician
Associations (“IPAs”).

28. At all times relevant herein, Matthew Abraham (“Abraham”) was the Chief Executive
Officer of SmartMed.

29. Abraham consulted with Defendants M. Reddy, K. Reddy and Nareddy for the creation
of an IPA that would be FirstChoice.

30. FirstChoice Medical Group was incorporated on or about June 19, 2013.

31. SmartMed and FirstChoice negotiated a Master Services Agreement (“MSA”) that
became effective on or about August 1, 2013.

32. The MSA included a provision for management fees to SmartMed in which FirstChoice
was to pay $11,000 per month commencing on September 1, 2013.

33. Pursuant to the MSA, once FirstChoice’s members reached 500 “covered lives,” it
would be required to pay SmartMed 12% of its revenue each month, along with a yearly performance
bonus of 30% ofall surpluses from the hospital pool, physician pool and any bonuses FirstChoice was
paid from any third-parties.

34, On December 13, 2013, FirstChoice terminated and/or rescinded the MSA.

35. On or about February 27, 2014, SmartMed filed its Demand for Arbitration (the “2014
SmartMed Arbitration”) against FirstChoice which was required by the MSA, and which was amended
on May 29, 2015 to add certain individual physicians of FirstChoice.

36. On or about September 15, 2016, the assets of FirstChoice were sold to Vantage
Medical Group, Inc. (“Vantage”).

37. A Final Arbitration Award, awarding $2,224,105.27 in favor of SmartMed and against
FirstChoice, was rendered on or about February 21, 2017.

38. As a result of the FirstChoice asset sale, SmartMed was unable to collect against
FirstChoice.

My
fit

 

12
COMPLAINT FOR DECLARATORY JUDGMENT

 
—

th

oOo 28 SS DA WO > WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 13 of 25

39. Onor about October 31, 2017, SmartMed filed suit against the FirstChoice Defendants
in order to collect the judgment awarded in its favor and against FirstChoice in the Arbitration (the
“2017 SmartMed Lawsuit”).

THE 2014 SMARTMED ARBITRATION

40. | SmartMed’s initial Demand for Arbitration sought a declaration that the MSA be
reinstated and in full effect or alternatively as follows:

(1) damages in an amount according to proof including, but not limited to, expenses
incurred in the start-up phase of the MSA and monies due under the MSA
including lost profits;

(2) exemplary damages in an amount according to proof;

(3) arbitration expenses; and

(4) costs, including attorney’s fees.

(A copy of the Demand for Arbitration is attached hereto and incorporated herein at Exhibit 3.)

41. On or about May 29, 2015, SmartMed filed its Amended Demand for Arbitration
against FirstChoice and added Defendants M. Reddy, K. Reddy, Nareddy, Bautista, Janda, Tagore,
Narala and Khaira. (A copy of the Amended Demand for Arbitration is attached hereto and
incorporated herein at Exhibit 4.)

42. The First Claim of the Amended Demand alleged that FirstChoice breached its contract
with SmartMed by “unilaterally purporting to terminate and/or rescind the MSA and by failing and
refusing to perform and/or comply with the terms thereof... .” (Id, at ] 4.)

43. The Second Claim of the Amended Demand for Arbitration alleged fraud, intentional
misrepresentation, promise without intent to perform and deceit against all of the FirstChoice
Defendants.

44. The Second Claim of the Amended Demand for Arbitration alleged that FirstChoice
and those acting on its behalf, “made oral and written false and fraudulent representations and
concealed material facts and their true intentions, including the false and deceitful representations in
the covenants, promises and provisions of the MSA [as] well as in other statements and writings to

Abraham ...on behalf of... MedSmart....” (Id, at 7 10.)

 

13
COMPLAINT FOR DECLARATORY JUDGMENT

 
Oo Oo SN DH A SF WY NW

10
Il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 14 of 25

45. | The Second Claim was dismissed as to the individual FirstChoice Defendants because
they were not parties to the arbitration clause in the MSA.

46. On or about February 21, 2017, a Final Arbitration Award was entered in favor of
SmartMed and awarded damages in the amount of $2,224,105.27. (A copy of the Final Arbitration
Award is attached hereto and incorporated herein at Exhibit 5.)

47. The Final Arbitration Award stated as follows: “All of the costs and expenses spent to
establish the FirstChoice IPA had been paid by Abraham and MedSmart. FirstChoice spent no money
and refused to pay marketing expenses that were identified in the MSA .. .. FirstChoice was given at
no cost a functional IPA that was able to generate tens of millions of dollars in revenue over the next
three years.” (Id. p. 7.)

48. The Arbitrator stated that he could not award damages sustained by SmartMed from
September 2016 through August 2020 (the end of the MSA term) because the FirstChoice entity
“ceased to be a viable entity after the asset sale and did not receive any further capitalization payments
upon which SmartMed was entitled to payment.” (Id. p. 9.)

49. __ As a result of the FirstChoice asset sale, the Arbitrator concluded that because
FirstChoice was no longer doing business, SmartMed was not entitled to return to the initial $11,000
per month base monthly payment. {Id.)

50. The Arbitrator also concluded that he was without authority to order the attachment of
funds reserved to pay legal expenses and held by FirstChoice to satisfy the Award and thus denied
SmartMed’s request in this regard. (Id.)

51. The Arbitrator also denied SmartMed’s request for additional! discovery with respect to
the asset sale on the ground that it did not have jurisdiction over Vantage.

52. Onor about January 11, 2018, the Superior Court of Fresno County, California issued
a judgment confirming the Arbitration Award in the amount of $2,224,105.27, plus interest at 10%
and costs (the “Judgment”). (A copy of the Judgment is attached hereto. and incorporated herein at
Exhibit 6.)

53. | The Judgment is broken down as follows:

fit

 

14
COMPLAINT FOR DECLARATORY JUDGMENT

 
Oo © ~ DO wv ff WBS HN =

BO BD BD OD OBO mmm

Case 1:19-cv-01794-DAD-BAM Document 1 Filed 12/23/19 Page 15 of 25

e $44,000.00 for monthly payments not made from November 2013 through February
2014;

e $827,560.00 for net lost profits payable under the MSA from March 2014 through
August 2016;

e $325,000.00 for lost investment of time and expenses incurred in the formation of
the FirstChoice IPA; and

© $1,027,545.27 for SmartMed’s costs and legal fees incurred in the arbitration as the
prevailing party.

54, FirstChoice tendered the Amended Demand for Arbitration as well as the Final
Arbitration Award and Atlantic denied both tenders.

THE 2017 SMARTMED LAWSUIT

55. On October 31, 2017, SmartMed filed its initial Complaint against the FirstChoice
Defendants and Vantage, which was amended.

56. | SmartMed’s Second Amended Complaint (the “SAC”), filed on July 31, 2018, alleges
counts for fraudulent transfer, constructive fraudulent transfer and de-facto merger- successor-in-
interest liability. (A copy of the Second Amended Complaint, without exhibits, is attached hereto and
incorporated herein at Exhibit 7.)

57. The SAC at Paragraph No. | seeks “damages arising out of the fraudulent sale and
purchase of substantially all of FirstChoice’s assets to Vantage which was orchestrated by and among
each and all of said Defendants, to avoid the liability (and now Judgment) owed to SmartMed by
FirstChoice as a result of FirstChoice’s breach of contract, the Management Services Agreement
(“MSA”), entered into as between FirstChoice and SmartMed, as well as future liability thereunder.”

58. The SAC at Paragraph No. 27 alleges that “[j]ust four months after the execution of the
MSA, FirstChoice breached the MSA by unlawfully claiming to terminate SmartMed’s consulting
agreement, and SmartMed was forced to pursue it rights through binding arbitration.”

59. The SAC at Paragraph No. 27 further alleges that “SmartMed sought to add the
Individual Doctors as Respondents in the arbitration, but was denied without prejudice on the grounds
they were not parties to the arbitration clause in the MSA and would, therefore, need to be sued in
State Court as they now have been here.”

Mi

 

15
COMPLAINT FOR DECLARATORY JUDGMENT

 
Oo 8oF “4 HN wh UF UH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 16 of 25

60.

The SAC at Paragraph Nos. 27 and 28 alleges that the arbitration included more than

three years of discovery and pretrial practice and concluded in 13 days of arbitration resulting in a

Final Award issued on or about February 21, 2017 which entitled SmartMed to recover a sum of

$2,224,105.27.
61,

The SAC at Paragraph Nos. 30 and 31 alleges that after the Final Award was issued,

FirstChoice filed a Petition to Vacate the Final Award, which was denied by the Superior Court of

Fresno County. In turn, SmartMed filed a petition to confirm the Final Award, which was granted on

or about May 23, 2017, and the Court entered final judgment against FirstChoice on January 11, 2018

in the amount of $2,224,105.27.

62.
63.

The SAC alleges that FirstChoice has not paid any part of the Judgment.
The SAC at Paragraph Nos. 32-35 alleges as follows:

32. In the midst of and just days before the arbitration was to conclude, in
September of 2016, Mr. Abraham learned through his contacts in the healthcare
community that FirstChoice, through the Individual Doctors, either had, or intended to,
wind down, close, sell, liquidate, or engage in some other corporate transaction
intended to shield FirstChoice assets from arbitration award in SmartMed’s favor and
to make it judgment-proof. This followed specific sworn denials—under oath—by
FirstChoice’s President, Dr. Bautista, and FirstChoice’s Secretary, Dr. K. Reddy, that
any such sale was being contemplated or in the works. FirstChoice had further
specifically denied to the Arbitrator, in response to his inquiries, that any such sale or
disposition was being contemplated or in the works. Such denials were willfully or
recklessly false and perjured.

33. In the arbitration session that followed, counsel for SmartMed obtained
swom testimony from Dr. Nareddy (FirstChoice’s Treasurer) that indeed FirstChoice,
through the Individual Doctors, had sold all or substantially all FirstChoice assets and
liabilities to Vantage. SmartMed is informed and believes that on or about September
15, 2016, FirstChoice and its shareholders (the Individual Doctors) transferred

significant assets and liabilities to Vantage by way of executing an Asset Purchase

 

16
COMPLAINT FOR DECLARATORY JUDGMENT

 
oOo CoO Om}lUMDTlUlUClUlUMwmUlUN

BB mmm mmm et
2 BBY 8S Ske ABA RrBHz Ss

25
26
27
28

 

 

Case 1:19-cv-01794-DAD-BAM Document 1 Filed 12/23/19 Page 17 of 25

64.

Agreement (“APA”). On information and belief, such sale was specifically in
anticipation of an arbitration award against FirstChoice.

34. Consistent with the aforementioned information and belief, the
FirstChoice-to-Vantage APA specifically excluded the liability arising out of
FirstChoice’s contractual obligations to SmartMed and any resulting arbitration award
against FirstChoice, even though the APA made provision for every other material
expense, including anticipated future legal expenses of FirstChoice in conducting the
arbitration (and post-arbitration) proceedings. Dr. Nareddy testified that the Individual
Doctors “had no choice” but to sell the FirstChoice assets due to the mounting liability
resulting from SmartMed’s pursuit of its rights under the breached MSA. Believing that
the Individual Doctors had outfoxed SmartMed’s efforts to recover on its breach of
contract claim, Dr. Nareddy taunted Mr. Abraham, testifying that all that remained of
FirstChoice was “ashes.” This pre-judgment sale was a fraudulent transfer in a clear
attempt to avoid having to satisfy the Final Award .. ..

35. Despite Dr. Nareddy’s testimony, FirstChoice had actively concealed
the true nature of its plans to sell. Specifically, Dr. Bautista (FirstChoice’s President)
testified during the arbitration proceeding that he was unaware of any plans or
negotiations to sell FirstChoice {and, implicitly, large swaths of its assets). Dr. K.
Reddy (FirstChoice’s Secretary) similarly testified, claiming she had no role in the sale
of FirstChoice or its assets. Had FirstChoice been initially forthright during the
arbitration about possibly selling some or all of its assets, SmartMed could have (and
very likely would have) sought to enjoin such a transparently fraudulent transfer.
Instead, FirstChoice withheld that information until the very last end—disclosing the
APA only days before the arbitration concluded.

The SAC at Paragraph No. 40 alleges that the FirstChoice Defendants and Vantage

“maliciously concocted a transaction that fraudulently striped FirstChoice of any operations, capital,
equity, value, capitalization, and assets, and transferred them to Vantage in order for the Individual

Doctors to continue carrying on business and generating revenue as an IPA without being forced to

 

17
COMPLAINT FOR DECLARATORY JUDGMENT

 
Oo C8 SF DAO HH S&S WwW NO =

Bo RD ORD OR mm Rl i rr i eae

Case 1:19-cv-01794-DAD-BAM Document 1 Filed 12/23/19 Page 18 of 25

honor the legal obligations FirstChoice had contracted for, and which FirstChoice had received the
benefit of the bargain.”

65. | The SAC at Paragraph No. 43 alleges in part that the “fraudulent transfer of the APA
was made during the pendency of a lawsuit/arbitration that established the debtor-creditor relationship
between SmartMed and FirstChoice” and that the “underlying arbitration concluded on September 20,
2016, but the APA was dated just five (5) days prior — September 15, 2016.”

66. In sum, SmartMed filed its lawsuit for the purpose of collecting the Final
Award/Judgment entered in its favor in the Arbitration and punitive damages based the alleged
fraudulent, malicious and deceitful conduct of the FirstChoice Defendants.

67. On November 13, 2017, FirstChoice tendered the 2017 SmartMed Lawsuit to Atlantic
during the Extended Reporting Period of the 2016 Policy.

68. Atlantic initially agreed to provide a defense to FirstChoice for the 2017 SmartMed
Lawsuit pursuant to a reservation of rights asserting several grounds including that the lawsuit was
related to the 2014 SmartMed Arbitration and requested that SmartMed provide a copy of the initial
Demand for Arbitration.

69. After initially reserving its rights, Atlantic advised the FirstChoice Defendants of its
determination that there is no coverage and asked, on more than one occasion, that the tender of defense
of the SmartMed Lawsuit be withdrawn. Atlantic continued to defend the SmartMed Lawsuit while
waiting for the FirstChoice Defendants’ response. After several months, rather than withdraw the
tender of defense, the FirstChoice Defendants demanded that Atlantic continue defending the
SmartMed Lawsuit.

70. ‘In February 2019, FirstChoice provided a copy of the initial Demand for Arbitration.

71. Atlantic has filed the instant lawsuit to seek a declaration that neither the
2014 SmartMed Arbitration nor the 2017 SmartMed Lawsuit constitute a claim first made under the
Atlantic Policies issued to FirstChoice and, thus, Atlantic is entitled to withdraw from the FirstChoice

Defendants’ defense and recoup the monies it has expended defending the FirstChoice Defendants.
ff
fff

 

18
COMPLAINT FOR DECLARATORY JUDGMENT

 
Oo won DB Ww S&S Ww NH

NM KOO BD WD BRD ORD OD OO ee EE SES EF ES

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 19 of 25

COUNT I - DECLARATORY JUDGMENT
(The 2015 Policy)

72. Atlantic incorporates by reference the allegations of Paragraphs 1 through 71 above as
though fully set forth herein.

73. The 2015 Policy is the first policy Atlantic issued to FirstChoice.

74, — The Policy Period for the 2015 Policy is January 1, 2015 to January 1, 2016.

75. The 2014 SmartMed Arbitration was first made against FirstChoice on or about
February 27, 2014, which is prior to the January 1, 2015 inception date of the 2015 Policy.

76. On information and belief, FirstChoice provided notice of the February 27, 2014
Demand for Arbitration in the 2014 SmartMed Arbitration to another insurer.

77. The 2017 SmartMed Lawsuit was filed against FirstChoice on October 31, 2017, which
is after the January 1, 2016 expiration date of the 2015 Policy.

78. _ Insuring Agreement (C) of the Directors, Officers & Organization Liability Coverage
Section of the 2015 Policy states that the “Underwriters will pay, on behalf of the Organization, Loss
from any Claim first made against the Organization during the Policy Period or applicable Extended
Reporting Period... .”

79. There is no coverage for the 2014 SmartMed Arbitration because it is not a Claim first
made against FirstChoice during the Policy Period of the 2015 Policy as required. Consequently,
there is no coverage available for the Final Arbitration Award at issue in the 2017 SmartMed Lawsuit.

80.  Inaddition, Exclusion (A) of the Directors, Officers & Organization Liability Coverage
Section in the 2015 Policy precludes coverage for Loss from any Claim based upon, arising out of,
directly or indirectly resulting from, in consequence of, or in any way involving any fact, circumstance,
situation, transaction, event or Wrongful Act that, before the Inception Date of this Policy stated in
ITEM 2(a) of the Declarations, was the subject of any notice given under any directors and officers
liability or other similar management liability policy or coverage section of which this Coverage
Section is a direct or indirect renewal or replacement.

81. Coverage is precluded under the 2015 Policy based on the doctrines of fortuity, known

loss and/or loss in progress.

 

19
COMPLAINT FOR DECLARATORY JUDGMENT

 
Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 20 of 25

1 82. To the extent any of the FirstChoice Defendants gave notice of the 2014 SmartMed
Arbitration to another carrier before the January 1, 2015 inception date of the 2015 Policy, there is no

coverage.

WHEREFORE, Plaintiff, ATLANTIC SPECIALTY INSURANCE COMPANY, prays for

(A) Declaring that the 2014 SmartMed Arbitration was a claim first made prior to the
inception of the Atlantic Policies and that Atlantic has no duty to defend or indemnify

2

3

4

5 || judgment as follows:
6

7

8 SmartMed with regard to the 2014 SmartMed Arbitration and, specifically, for the Final
9

Arbitration Award;
10 (B) Declaring that the 2017 SmartMed Lawsuit is a Related Claim to the 2014 SmartMed
11 Arbitration, and that Atlantic has no duty to defend or indemnify the FirstChoice
12 Defendants for the 2017 SmartMed Lawsuit;
13 (C) Alternatively, declaring that Atlantic otherwise has no duty to defend or indemnify any
14 of the FirstChoice Defendants under the 2015 Policy pursuant to the terms and
15 exclusions set forth above;
16 (D) Alternatively, declaring that Atlantic otherwise has no duty to defend or indemnify any
17 of the FirstChoice Defendants under the 2016 Policy pursuant to the terms and
18 exclusions set forth above;
19 (E) Alternatively, declaring that Atlantic has no obligation to pay punitive or exemplary
20 damages; and
21 (F) | Awarding Atlantic such other and further relief as the Court may deem appropriate and
22 just.
23 COUNT II - DECLARATORY JUDGMENT
24 (The 2016 Policy)
25 83. Atlantic incorporates by reference the allegations of Paragraphs | through 71 above as

26 || though fully set forth herein.
27 I A
9g II ///

 

20
COMPLAINT FOR DECLARATORY JUDGMENT

 
Oo Oo SS DH WH F&F WH NN =

NM KN BN BN BOO RD ORD OR mm eee
BPs RRR FB FF SF Ce RADE BHR = Ss

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 21 of 25

84. On October 31, 2017, SmartMed filed its lawsuit under a new theory to collect the Final
Arbitration Award from FirstChoice and/or its prior owners and/or its alleged successor-in-interest
who it could not join in the 2014 SmartMed Arbitration.

85. FirstChoice reported the 2017 SmartMed Lawsuit to Atlantic under the Extended
Reporting Period of the 2016 Policy, which has a January 1, 2016 to January 1, 2017 Policy Period,
and a January 1, 2017 to January 1, 2023 Extended Reporting Period.

86. The 2014 SmartMed Arbitration was first made against FirstChoice on or about
February 27, 2014, which is prior to the January 1, 2016 inception date of the 2016 Policy.

87. On information and belief, FirstChoice provided notice of the February 27, 2014
Demand for Arbitration in the 2014 SmartMed Arbitration to another insurer.

88. The 2017 SmartMed Lawsuit was filed against FirstChoice on October 31, 2017, which
is during the Extended Reporting Period of the 2016 Policy.

89. Insuring Agreement (C) of the Directors, Officers & Organization Liability Coverage
Section of the 2016 Policy states that the “Underwriters will pay, on behalf of the Organization, Loss
from any Claim first made against the Organization during the Policy Period or applicable Extended
Reporting Period... .”

90. ‘There is no coverage for the 2014 SmartMed Arbitration under the 2016 Policy because
the 2014 SmartMed Arbitration did not arise out of a Claim first made against FirstChoice during the
January 1, 2016 to January 1, 2017 Policy Period of the 2016 Policy as required. Consequently, there
is no coverage available for the Final Arbitration Award at issue in the 2017 SmartMed Lawsuit.

91. The 2016 Policy states that “[a]ll Related Claims, whenever made, shal! be deemed a
single Claim made when the earliest of such Related Claims was first made... .”

92. The 2016 Policy defines “Related Claims” as “all Claims for Wrongful Acts based
upon, arising out of, directly or indirectly resulting from, in consequence of, or in any way involving
the same or related facts, circumstances, situations, transactions or events or the same or related series

of facts, circumstances, situations, transactions or events, whether related logically, causally or in any
other way.”

iif

 

21
COMPLAINT FOR DECLARATORY JUDGMENT

 
oOo 8 SN DBD WH F&F WH WY

bo tw bh bo — —_ — —_ _ — — — nt _—

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 22 of 25

93. The 2017 SmartMed Lawsuit relates both logically and causally to the 2014 SmartMed
Arbitration.

94. Additionally, the 2017 SmartMed Lawsuit would not have been filed but for
FirstChoice’s failure to pay the Final Arbitration Award to SmartMed.

95. The 2017 SmartMed Lawsuit is based upon, arises out of, directly or indirectly results
from, and is a consequence of the 2014 SmartMed Arbitration, specifically it is an attempt to recover
the Final Arbitration Award, and thus constitutes a “Related Claim” deemed a single claim (the
SmartMed Claim) made when the earliest claim, i.e., on or about February 27, 2014 when SmartMed
filed the Demand for Arbitration.

96. Because the 2017 SmartMed Lawsuit is a “Related Claim” to the 2014 SmartMed
Arbitration, which 1s uncovered by either the 2015 Policy or the 2016 Policy because it was made
before the Policy Period of either policy, Atlantic has no duty to defend or indemnify the FirstChoice
Defendants.

97. Alternatively, Atlantic has no obligation to defend or indemnify the FirstChoice
Defendants for the SmartMed Lawsuit to the extent that the SmartMed Lawsuit does not allege that
one or more of the FirstChoice Defendants committed a “Wrongful Act” as defined by the Policies.

98. Alternatively, Atlantic has no obligation to defend or indemnify the FirstChoice
Defendants for the SmartMed Lawsuit to the extent that the SmartMed Lawsuit does not allege a
covered “Loss” as defined by the Policies.

99. _—‘ Alternatively, Atlantic has no obligation to indemnify the FirstChoice Defendants for
the SmartMed Lawsuit based on the application of Exclusion (K) of the Directors, Officers &
Organization Liability Coverage Section in the 2016 Policy, which precludes indemnity coverage for
Loss from any Claim made against any Insured based upon, arising out of, directly or indirectly
resulting from, in consequence of, or in any way involving:

(1) — such Insured having gained in fact any profit, remuneration or advantage to
which such Insured is not legally entitled; or
(2) the committing of any deliberately fraudulent or dishonest act or omission, or

any willful violation of any statute, rule or law, by such Insured; ...

 

22
COMPLAINT FOR DECLARATORY JUDGMENT

 
Oo co SS DB WH & WwW He —

BM BO BD ORD ORD ORD OD mmm
BUS RR RP & 8B & & FSe AAaasewunas

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 23 of 25

100. Alternatively, Atlantic has no obligation to indemnify the FirstChoice Defendants for
the SmartMed Lawsuit based on the application of Exclusion (O) of the Directors, Officers &
Organization Liability Coverage Section in the 2016 Policy, which precludes indemnity coverage for
Loss from any Claim for any actual or alleged liability of any Insured under any express contract or
agreement; provided, that this EXCLUSION (0) shall not apply to liability which would have attached
in the absence of such express contract or agreement;
101. Alternatively, Atlantic has no obligation to indemnify the FirstChoice Defendants for
the SmartMed Lawsuit based on the application of Exclusion (P) of the Directors, Officers &
Organization Liability Coverage Section in the 2016 Policy, which precludes indemnity coverage for
Loss from any Claim “based upon, arising out of, directly or indirectly resulting from, in consequence
of, or in any way involving any actual or alleged act, error or omission in the performance of, or
failure to perform, Managed Care Activities by any Insured or by any individual or entity for whose
acts, errors or omissions any Insured is legally responsible; . . . .”
102. Alternatively, Atlantic has no obligation to pay any amount of punitive or exemplary
damages assessed against the FirstChoice Defendants.
103. Additionally, coverage is precluded under the 2016 Policy based on the doctrines of
fortuity, known loss and/or loss in progress.
104.  Atlantic’s investigation is ongoing, and it reserves the right to raise any and all
additional defenses to coverage as are warranted by the facts and the law.
WHEREFORE, Plaintiff, ATLANTIC SPECIALTY INSURANCE COMPANY, prays for
judgment as follows:
(A) Declaring that the 2014 SmartMed Arbitration was a claim first made prior to the
inception of the Atlantic Policies and that Atlantic has no duty to defend or indemnify
SmartMed with regard to the 2014 SmartMed Arbitration and, specifically, for the Final
Arbitration Award;

{(B) Declaring that the 2017 SmartMed Lawsuit is a Related Claim to the 2014 SmartMed
Arbitration, and that Atlantic has no duty to defend or indemnify the FirstChoice

Defendants for the 2017 SmartMed Lawsuit;

 

23
COMPLAINT FOR DECLARATORY JUDGMENT

 
—

& WwW he

oO co ~T DW tr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

28

Case 1:19-cv-01794-DAD-BAM Document1 Filed 12/23/19 Page 24 of 25

(C) Alternatively, declaring that Atlantic otherwise has no duty to defend or indemnify any
of the FirstChoice Defendants under the 2015 Policy pursuant to the terms and
exclusions set forth above;

(D) Alternatively, declaring that Atlantic otherwise has no duty to defend or indemnify any
of the FirstChoice Defendants under the 2016 Policy pursuant to the terms and
exclusions set forth above;

(E) Alternatively, declaring that Atlantic has no obligation to pay punitive or exemplary
damages; and

(F) Awarding Atlantic such other and further relief as the Court may deem appropriate and
just.

COUNT ITI —- DECLARATORY JUDGMENT
(Reimbursement Of Defense Costs)

105. Atlantic incorporates by reference the allegations of Paragraphs 1 through 71 above as
though fully set forth herein.

106. Pursuant to reservation of rights, Atlantic has paid and continues to pay for the defense
of the FirstChoice Defendants against the SmartMed Lawsuit under the 2016 Policy.

107, For the reasons stated herein, there is no coverage for any defense fees or costs paid by
Atlantic for the defense of the FirstChoice Defendants against the SmartMed Lawsuit under the 2016
Policy.

108. Atlantic has no duty to pay defense or indemnity for any claim that is not covered under
the Atlantic Policies and accordingly, Atlantic is entitled to reimbursement from the FirstChoice
Defendants jointly and severally for all amounts paid for the defense of the FirstChoice Defendants
against the SmartMed Lawsuit.

WHEREFORE, Plaintiff, ATLANTIC SPECIALTY INSURANCE COMPANY, prays for
judgement as follows:

(A) Declaring that Atlantic has no duty or obligation to pay defense fees or costs on

behalf of the FirstChoice Defendants with respect to the SmartMed Lawsuit;

24
COMPLAINT FOR DECLARATORY JUDGMENT

 
Oo co sS A ww FE WY NH —

bo BQ ORD Oi ESE SS ee ES EES leet

Case 1:19-cv-01794-DAD-BAM Document 1 Filed 12/23/19 Page 25 of 25

{B) Declaring that FirstChoice must reimburse Atlantic for the monies paid for the
defense of the FirstChoice Defendants, including any accruing amounts of
defense fees and/or costs and applicable interest on thereon on the total amount
paid by Atlantic; and

(C) Awarding Atlantic such other and further relief as the Court may deem
appropriate and just.

Dated: December 23, 2019

Respectfully submitted,

INSURANCE

COMPANY

  
 

By:

 

”
Theodore WNoppe

Theodore Hoppe

Horre LAW GROUP

680 W. Shaw Avenue, Suite 207
Fresno, CA 93704

Telephone: (559) 241-7070
Facsimile: (559) 241-7212

tad/@hoppe-law.com

-and-

Pro Hac Vice Pending:Roderick T. Dunne

Linda J. Carwile

KARBAL, COHEN, ECONOMOU, SILK & DUNNE, LLC
150 8S. Wacker Drive, Suite 1700

Chicago, IL 60606

Telephone: (312) 431-3700

Facsimile: (312) 431-3670
rdunne@karballaw.com

lcarwile@karballaw.com

 

25
COMPLAINT FOR DECLARATORY JUDGMENT

 
